--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.87
 
CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.  THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO
OMITTED.
 
DATED AS OF JUNE 17, 2011


COLGAN AIR, INC.


as Seller


and


WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
not individually but solely as Owner Trustee


as Purchaser


AIRCRAFT SALE AGREEMENT


in respect of


ONE BOMBARDIER DHC-8-402  AIRCRAFT
with manufacturer’s serial number 4351
and US Registration Mark N351NG













 
 
 

--------------------------------------------------------------------------------

 

CONTENTS
 
1
Definitions and Interpretation 
1

 
2
Agreement To Sell and Purchase 
3

 
3
Payments 
4

 
4
Delivery and Title 
5

 
5
Representations and Warranties 
6

 
6
Conditions Precedent 
7

 
7
Taxes 
8

 
8
Assignment 
8

 
9
Notices 
9

 
10
Liability of Purchaser Limited 
9

 
11
Miscellaneous 
9

 
12
Law and Jurisdiction 
10

 





 
 
 
 

--------------------------------------------------------------------------------

 

THIS AIRCRAFT SALE AGREEMENT (this “Agreement”) is made as of June 17, 2011
BETWEEN
 
(1)
COLGAN AIR, INC., a corporation organized and existing under the laws of the
Commonwealth of Virginia having its principal place of business at 1689
Nonconnah Blvd., Suite 111, Memphis, TN 38132, United States of America (the
“Seller”); and

 
(2)
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, a national banking association
organized under the federal law of the United States of America, not in its
individual capacity, but solely as owner trustee, having its principal place of
business at 299 South Main Street, Salt Lake City, UT 84111, United States of
America (the “Purchaser”).

 
WHEREAS
 
(A)
Seller intends to sell and to transfer title to the Aircraft to Purchaser in
return for the payment by Purchaser of the Purchase Price, in order to enable
Purchaser to lease the Aircraft back to Seller pursuant to the Lease Agreement.

 
(B)
Purchaser is prepared to purchase and acquire title to the Aircraft from Seller
and pay the Purchase Price to Seller in accordance with this Agreement.

 
IT IS AGREED as follows.
 
1  
DEFINITIONS AND INTERPRETATION

 
1.1  
Definitions

 
In this Agreement, capitalized terms used but not defined herein shall have the
respective meanings given to them in the Lease Agreement and:
 
“Aircraft” means the Bombardier DHC-8-402 aircraft with manufacturer’s serial
number 4351, as more particularly described in the Lease Agreement, comprising
the Airframe together with the Engines, Propellers and Parts and, where the
context so permits, shall include the Aircraft Documentation and, unless
otherwise provided herein, shall mean the Aircraft as a whole and any part
thereof.
 
“Aircraft Documentation” means collectively, all log books, records, manuals and
other data or documents described in Attachment 1 to the Purchaser Acceptance
Certificate.
 
“Bill of Sale” means a bill of sale in respect of the Aircraft substantially in
the form set out in Schedule 1.
 
“Delivery” means the sale and purchase of, and transfer of title to, the
Aircraft in accordance with this Agreement.
 



 
 
1

--------------------------------------------------------------------------------

 

“Delivery Date” means such date in June 2011 as may be agreed between the Seller
and the Purchaser.
 
“Delivery Location” means the location determined pursuant to Clause 4.5.
 
“Effective Time” means the time at which Delivery shall occur, as stated in the
Purchaser Acceptance Certificate.
 
“Expense” means any and all liabilities, obligations, losses, damages,
penalties, fines, claims (whether fraudulent, groundless, false or not),
actions, suits, judgments, legal proceedings (whether civil or criminal),
investigations, costs, disbursements and expenses (including reasonable legal
fees) of every kind and nature whatsoever but not including Taxes.
 
“FAA Bill of Sale” means a bill of sale in respect of the Aircraft in the form
prescribed by the FAA.
 
“Lease Agreement” means the aircraft lease agreement dated of even date herewith
between Purchaser as lessor and Seller as lessee in respect of the Aircraft.
 
“Purchase Price” has the meaning given to such term in Clause 2.3.
 
“Purchaser Acceptance Certificate” means a certificate, in the form of Schedule
2, delivered or to be delivered, as the context may require, by Purchaser to
Seller pursuant to Clause 4.2.
 
“Transfer Taxes” has the meaning given to such term in Clause 7.1.
 
1.2  
Interpretation

 
Any reference in this Agreement to:
 
(a)  
“applicable law” includes, without limitation (i) applicable laws, statutes,
decrees, decree-laws, acts, codes, legislation, treaties, conventions and
similar rules, in each case of any state or government or instrumentality,
agency or subdivision thereof, in each case, as amended, modified, varied or
supplemented from time to time, (ii) applicable final judgments, orders,
determinations or awards of any court from which there is no right of appeal or
if there is a right of appeal such appeal is not prosecuted within the allowable
time, and (iii) applicable orders, rules and regulations of any state or
government or any instrumentality, agency or subdivision thereof;

 
(b)  
any “Clause”, “Sub-Clause” or “Schedule” is a reference to such Clause,
Sub-Clause or Schedule of, or to, this Agreement;

 



 
 
 
2

--------------------------------------------------------------------------------

 



 
(c)  
“consent” also includes an approval, authorization, exemption, filing, license,
order, permission, recording or registration;

 
(d)  
any document, instrument or agreement means such document, instrument or
agreement as originally implemented or executed, or as modified, amended,
varied, novated, replaced or supplemented from time to time;

 
(e)  
“hereof’, “herein” and “hereunder” and other words of similar import means this
Agreement as a whole and not any particular part hereof;

 
(f)  
“person” includes any individual, firm, company, corporation, partnership, joint
venture, trust, unincorporated body of persons or any state or government or any
instrumentality, agency or sub-division thereof; and

 
(g)  
words importing the singular number include the plural and vice versa.

 
1.3  
Headings

 
Clause, Schedule and Part headings are for ease of reference only and shall not
affect the interpretation of any of the provisions hereof.
 
2  
AGREEMENT TO SELL AND PURCHASE

 
2.1  
Sale of Aircraft by Seller

 
Subject to the terms and conditions of this Agreement, Seller shall sell,
deliver and transfer all of its right, title and interest in and to the Aircraft
to Purchaser on the Delivery Date, free and clear of all Security Interests
(other than Permitted Security Interests), in consideration of the payment by
Purchaser of the Purchase Price in accordance with Clause 2.3 and Clause 3.
 
2.2  
Purchase of Aircraft by Purchaser

 
Subject to the terms and conditions of this Agreement, Purchaser shall, on the
Delivery Date:
 
2.2.1  
purchase and accept delivery of the Aircraft from Seller; and

 
2.2.2  
pay the Purchase Price to Seller.

 



 
 
 
3

--------------------------------------------------------------------------------

 



 
2.3  
Purchase Price

 
The purchase price payable by Purchaser (the “Purchase Price”) shall be ***.
 
2.4  
Termination

 
2.4.1  
If for any reason completion of the sale and purchase of the Aircraft hereunder
shall not have taken place by June 20, 2011 (or such later date as the parties
may agree), this Agreement and the respective rights and obligations of the
parties hereunder and under the other Operative Documents shall be terminated
(save in respect of any rights arising out of any antecedent breach) and Seller
shall have no obligation to Purchaser.

 
2.4.2  
If, for any reason, Delivery shall not have taken place by the date specified in
Clause 2.4.1 (and without limiting the provisions of Clause 2.4.1), Seller and
Purchaser shall consult in good faith with a view to determining whether
Delivery can occur on a later date and, if so, what changes to the terms of the
transactions contemplated by this Agreement and the Lease Agreement would be
required to accommodate such delay provided that neither party shall have any
obligation to agree to any such extension or any such changes.

 
3  
PAYMENTS

 
3.1  
Payment of Purchase Price by Purchaser

 
Purchaser shall, subject to the terms and conditions of this Agreement, pay the
Purchase Price to Seller on the Delivery Date at or prior to the Effective
Time.  Upon payment of the Purchase Price being received as specified in
Clause 3.2, Seller shall provide Purchaser with a receipt in respect of the
Purchase Price dated the Delivery Date and conclusively evidencing payment of
the Purchase Price in accordance with the terms of this Agreement.
 
3.2  
Payments to Seller

 
All payments payable by Purchaser to Seller under this Agreement will be made
for value on the due date by crediting the same in Dollars and in immediately
available funds to such account as Seller shall direct.
 



 
 
 
4

--------------------------------------------------------------------------------

 



 
4  
DELIVERY AND TITLE

 
4.1  
Delivery to Purchaser and Transfer of Title

 
Subject to the terms and conditions of this Agreement, sale and transfer of
title to the Aircraft by Seller to Purchaser hereunder shall take place at the
Delivery Location on the Delivery Date at the Effective Time by Seller
delivering the duly completed and executed Bill of Sale and the FAA Bill of Sale
to Purchaser (or its authorized representative) whereupon title to the Aircraft
shall pass from Seller to Purchaser free and clear of Security Interests (other
than Permitted Security Interests).
 
4.2  
Purchaser Acceptance Certificate

 
On the Delivery Date, upon Delivery of the Aircraft and transfer of title
thereto to Purchaser pursuant to the Bill of Sale, Purchaser shall execute and
deliver to Seller the Purchaser Acceptance Certificate, which shall be
conclusive evidence of the fact that the Purchaser has irrevocably accepted the
Aircraft for the purpose of this Agreement.
 
4.3  
[Intentionally Omitted]

 
4.4  
Warranties

 
Seller shall procure the execution of the Airframe Warranty Agreement by the
Airframe Manufacturer and the Engine Warranty Letter by the Engine Manufacturer,
which agreements shall (respectively) have annexed to them the warranty
provisions of the purchase agreement in respect of the Aircraft between the
Airframe Manufacturer and Seller and the warranties of the Engine Manufacturer
in respect of the Engines.
 
4.5  
Delivery Location

 
Before Delivery, Seller shall identify the Delivery Location in which title to
the Aircraft can be transferred by Seller to Purchaser without any Transfer
Taxes arising as a result of the sale and purchase of the Aircraft and Seller
shall then procure that the Aircraft is in such location on the Delivery Date at
the Effective Time.
 



 
 
 
5

--------------------------------------------------------------------------------

 



 
5  
REPRESENTATIONS AND WARRANTIES

 
5.1  
Representations and Warranties of Seller

 
Seller hereby represents and warrants to Purchaser that:
 
(a)  
all representations and warranties made by Seller (as lessee) pursuant to Clause
2.1 of the Lease Agreement are true and accurate;

 
(b)  
Seller will immediately prior to the Effective Time be the sole legal and
beneficial owner of the Aircraft; and

 
(c)  
at the Effective Time, Seller shall convey to Purchaser all of its right, title
and interest in and to the Aircraft, being good and marketable title, free and
clear of all Security Interests (other than Permitted Security Interests).

 
5.2  
Disclaimer

 
THE AIRCRAFT IS BEING SOLD BY SELLER AND SHALL BE ACCEPTED BY PURCHASER
HEREUNDER IN AN “AS-IS, WHERE-IS” CONDITION.  EXCEPT AS SPECIFICALLY AND
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE BILL OF SALE, SELLER MAKES NO
REPRESENTATIONS WHATSOEVER IN RESPECT OF THE AIRCRAFT, AND EXCEPT AS
SPECIFICALLY AND EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE BILL OF SALE,
SELLER SPECIFICALLY DISCLAIMS, AND EXCLUDES HEREFROM, IN RESPECT OF THE
CONDITION OF THE AIRCRAFT OR ENGINES OR PROPELLERS OR ANY PART, ANY EXPRESS OR
IMPLIED WARRANTY OR REPRESENTATION WHATSOEVER INCLUDING BUT NOT LIMITED TO
(i) ANY EXPRESS OR IMPLIED WARRANTY OR REPRESENTATION AS TO CONDITION,
DESCRIPTION, AIRWORTHINESS, VALUE, SATISFACTORY QUALITY, DESIGN, QUALITY,
MANUFACTURE OR OPERATION OF ANY KIND OR NATURE, (ii) ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, (iii) ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY OF FREEDOM FROM
ANY RIGHTFUL CLAIM BY WAY OF INFRINGEMENT OR THE LIKE AND (iv) ANY IMPLIED
REPRESENTATION OR WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING
OR USAGE OF TRADE.
 
The foregoing provision shall be without prejudice to, and in no way limit, the
obligations of Seller (as lessee) under the Lease Agreement and under the other
Operative Documents to which it is a party.
 



 
 
 
6

--------------------------------------------------------------------------------

 



 
5.3  
Representations and Warranties of Purchaser

 
Purchaser represents and warrants to Seller that all representations and
warranties made by Purchaser (as lessor) pursuant to the Lease Agreement are
true and accurate.
 
5.4  
Repetition of Representations and Warranties

 
Each representation set out in Clauses 5.1 and 5.3 shall be deemed to be
repeated on the Delivery Date by reference to the facts and circumstances
existing on such date and shall survive the execution hereof and the delivery of
the Aircraft.
 
6  
CONDITIONS PRECEDENT

 
6.1  
Conditions Precedent to Obligations of Purchaser

 
The obligations of Purchaser under this Agreement are subject to the following
conditions precedent being fulfilled to the satisfaction of, or waived by,
Purchaser:
 
(a)  
all conditions precedent to the obligations of Purchaser (as lessor) under the
Lease Agreement having been satisfied or waived by Purchaser (other than the
condition set out in Clause 3.1(b) of the Lease Agreement);

 
(b)  
Purchaser shall have received an invoice for the Purchase Price from Seller;

 
(c)  
Purchaser shall have received duly executed originals of each of (i) the Bill of
Sale and (ii) the FAA Bill of Sale;

 
(d)  
the representations and warranties on the part of Seller contained in Clause 5.1
shall be true and accurate on and as of the Delivery Date as if made and
repeated on and as of the Delivery Date with reference to the facts and
circumstances then existing;

 
(e)  
no Total Loss or damage having an actual or projected repair cost in excess of
two hundred fifty thousand Dollars ($250,000) having occurred with respect to
the Aircraft or any Engine or Propeller;

 
(f)  
the Aircraft (with the Engines and Propellers installed thereon) shall be in the
possession of the Seller at the Delivery Location at the Effective Time and
shall be in the condition and specification set out in Schedule 1 to the Lease
Agreement; and

 
(g)  
no Relevant Event shall have occurred and be continuing.

 



 
 
 
7

--------------------------------------------------------------------------------

 

 
As a condition subsequent following Delivery, Seller shall provide Purchaser
with evidence (in such form as may be agreed by the parties) that the Aircraft
was at the Delivery Location at the Effective Time.
 
6.2  
Conditions Precedent to Obligations of Seller

 
The obligations of Seller under this Agreement are subject to the following
conditions precedent being fulfilled to the satisfaction of, or waived by,
Seller:
 
(a)  
the representations and warranties on the part of Purchaser contained in Clause
5.3 shall be true and accurate on and as of the Delivery Date as if made and
repeated on and as of the Delivery Date with reference to the facts and
circumstances existing as of the Delivery Date; and

 
(b)  
Seller shall have received the Purchase Price and the Purchaser Acceptance
Certificate.

 
7  
TAXES

 
7.1  
Transfer Taxes

 
Seller and Purchaser shall co-operate and use reasonable efforts to avoid or
minimize any and all sales, capital gains, stamp, use, transfer, value-added,
transaction privilege, gross receipts or other similar Tax or duty imposed on
the sale of the Aircraft to Purchaser by Seller (such taxes and duties,
“Transfer Taxes”) and in providing any forms or certificates necessary or
desirable in order to avoid or minimize such Transfer Taxes.
 
7.2  
Indemnity

 
Notwithstanding anything to the contrary in any Operative Document, Seller
hereby agrees to pay, and indemnify and hold Purchaser and Owner Participant
harmless on an after-tax basis for any and all such Transfer Taxes that may be
imposed upon Seller or Purchaser or Owner Participant in respect of the transfer
of title to the Aircraft as contemplated by this Agreement under any applicable
law of the State of Registration or any jurisdiction which asserts any claim for
such Transfer Taxes by reason of the use, operation or location of the Aircraft
in such jurisdiction.
 
8  
ASSIGNMENT

 
Neither party shall assign or transfer its rights or obligations hereunder
without the prior written consent of the other.
 



 
 
 
8

--------------------------------------------------------------------------------

 



 
9  
NOTICES

 
Every notice, request, demand or other communication under this Agreement shall
be in writing and delivered in accordance with Clause 25 of the Lease Agreement.
 
 
10  
LIABILITY OF PURCHASER LIMITED

 
It is expressly agreed and understood that all representations, warranties and
undertakings of Purchaser hereunder shall be binding upon Purchaser only in its
capacity as trustee under the Trust Agreement, and the person acting as
Purchaser shall not be liable in its individual capacity for any breach thereof
except for its gross negligence or willful misconduct or for breach of its
covenants, representations and warranties contained herein or in the other
Operative Documents, to the extent covenanted or made in its individual
capacity.
 
11  
MISCELLANEOUS

 
11.1  
Entire Agreement

 
This Agreement contains the entire agreement between Seller and Purchaser
relating to the purchase of the Aircraft, and the terms of this Agreement shall
not be varied otherwise than by an instrument in writing of even date herewith
or subsequent hereto executed by or on behalf of the Seller and the Purchaser.
 
11.2  
Delay in Exercising Rights

 
No failure or delay on the part of any party in exercising any right, power or
remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise by any party of any such right, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  The remedies provided in this Agreement are cumulative
and are in addition to any remedies provided by law.
 
11.3  
Time of the Essence

 
Time and strict and punctual performance shall be of the essence as regards the
performance by each party of its obligations under this Agreement.
 
11.4  
Further Assurance

 
Each party shall from time to time do and perform such other and further acts
and execute and deliver any and all such further instruments as may be required
by law or reasonably requested in writing by the other to establish, maintain
and protect the rights and remedies of the other and to carry out and effect the
intent and purposes of this Agreement.
 



 
 
 
9

--------------------------------------------------------------------------------

 



 
11.5  
Rights at Law

 
Except as expressly set forth herein, nothing contained in this Agreement shall
be construed to limit in any way any right, power, remedy or privilege of any
party thereunder or now or hereafter existing at law or in equity and each and
every right, power, remedy and privilege of each party under this Agreement (i)
shall be in addition to and not in limitation of, or in substitution for, any
other right, power, remedy or privilege under this Agreement or at law or in
equity, (ii) may be exercised from time to time or simultaneously and as often
and in such order as may be deemed expedient by such party, and (iii) shall be
cumulative and not mutually exclusive and the exercise of one shall not be
deemed a waiver of the right to exercise any other.
 
11.6  
Counterparts

 
This Agreement may be executed in any number of counterparts and by each of the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original, and all of which, taken together, shall constitute one
and the same instrument.
 
11.7  
Severability

 
If any provision of this Agreement shall become invalid, illegal or
unenforceable in any respect under any law, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired.
 
12  
LAW AND JURISDICTION

 
12.1  
Governing Law

 
THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 



 
 
 
10

--------------------------------------------------------------------------------

 



 
12.2  
Jurisdiction

 
Each of Seller and Purchaser (a) hereby irrevocably submits itself to the non
exclusive jurisdiction of the courts of the United States of America for the
Southern District of New York or the courts of the State of New York located in
Manhattan, as the party bringing such action may elect, for the purposes of any
suit, action or other proceeding arising out of this Agreement, the subject
matter thereof or any of the transactions contemplated thereby brought by any
party hereto or any of its respective successors and assigns and (b) to the
extent permitted by applicable law, hereby waives, and agrees not to assert, by
way of motion, as a defense, or otherwise, in any such suit, action or
proceeding that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof or any of the transactions contemplated
hereby may not be enforced in or by such courts.
 
12.3  
Waiver of Jury Trial

 
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LEGAL OR EQUITABLE ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR ANY OTHER OPERATIVE DOCUMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY OR THE SUBJECT MATTER OF ANY OF THE
FOREGOING.  FURTHERMORE, THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT THEY MAY HAVE TO SEEK PUNITIVE, SPECIAL AND INDIRECT DAMAGES FROM THE
OTHER PARTY AND ANY OF THE AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OF THE
OTHER PARTY OR ANY OF THE OTHER PARTY’S SUCCESSORS WITH RESPECT TO ANY AND ALL
ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY ANY
PARTY AGAINST ANY OTHER PARTY OR ANY OF THE AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OF ANY OTHER PARTY OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
OPERATIVE DOCUMENT.
 



 
 
 
11

--------------------------------------------------------------------------------

 



 
12.4  
Waiver of Immunity

 
Each party to this Agreement agrees that in any legal action or proceedings
against it or its assets in connection with this Agreement no immunity from such
legal action or proceedings (which shall include, without limitation, suit,
attachment prior to judgment, other attachment, the obtaining of judgment,
execution or other enforcement) shall be claimed by or on behalf of it or with
respect to its assets, irrevocably waives any such right of immunity which it or
its assets now have or may hereafter acquire or which may be attributed to it or
its assets and consents generally in respect of any such legal action or
proceedings to the giving of any relief or the issue of any process in
connection with such action or proceedings including, without limitation, the
making, enforcement or execution against any property whatsoever (irrespective
of its use or intended use) of any order of judgment which may be made or given
in such action or proceedings.
 



 
 
 
12

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF the duly authorized representatives of the parties hereto
have executed this Agreement and the same has been delivered and rendered
effective on the day and year first hereinbefore written.
 


 
Purchaser
 
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
 
not in its individual capacity, but solely as owner trustee
 
By:           /s/ Michael Arsenault
 
Title:        Vice President
 


 
Seller
 
COLGAN AIR, INC.
 
By:           /s/ Ronald T. Kay
 
Title:        Vice President and Treasurer
 

 
13

--------------------------------------------------------------------------------

 
SCHEDULE 1
 



BILL OF SALE
 
KNOW ALL MEN BY THESE PRESENTS:
 
THAT COLGAN AIR, INC., a company incorporated and existing under the laws of the
Commonwealth of Virginia (“Seller”) is the beneficial and legal owner, free and
clear of all liens, charges, encumbrances, mortgages and security interests
whatsoever and all claims and rights of others other than Permitted Security
Interests (as defined in the Aircraft Sale Agreement referred to below), of
(a) the Bombardier DHC-8-402 aircraft bearing manufacturer’s serial number 4351,
(b) all appliances, components, parts, instruments, accessories, furnishings,
modules, navigational and communications equipment and other equipment (other
than complete Engines and Propellers, as hereinafter defined, or engines or
propellers) incorporated in, installed on or attached to the Aircraft on the
date hereof, (c) two Pratt and Whitney Canada Corp. PW150A engines bearing
manufacturer’s serial numbers PCE-FA0774 and PCE-FA0775 and all Parts
incorporated in, installed on or attached to such engines on the date hereof,
(d) two Dowty Rotol R408/6-123-F/17 propellers bearing manufacturer’s serial
numbers DAP 0767 and DAP 0768 and all Parts incorporated in, installed on or
attached to such propellers on the date hereof and (e) all manuals and technical
records more specifically detailed as Aircraft Documentation in the Aircraft
Sale Agreement described below (collectively the “Aircraft”).
 
THAT for and in consideration of the payment of the Purchase Price (as defined
in the Aircraft Sale Agreement dated June 17, 2011 (the “Aircraft Sale
Agreement”) between Seller and Purchaser (as hereinafter defined)) in accordance
with the Aircraft Sale Agreement, Seller does hereby, grant, convey, transfer,
bargain and sell, deliver and set over all of its right, title and interest in
and to the Aircraft to WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in
its individual capacity but solely as Owner Trustee (“Purchaser”), and its
successors and assigns forever.
 
THAT Seller hereby warrants to Purchaser and its successors and assigns that
there is hereby transferred to Purchaser on the date hereof good title and
marketable to the Aircraft free and clear of all liens, charges, encumbrances,
mortgages and security interests (other than Permitted Security Interests) and
all claims and rights of others and further that Seller will warrant and defend
the title so transferred forever against all claims and demands whatsoever.
 
THAT this Bill of Sale shall be governed by and construed in accordance with the
laws of the State of New York.
 
IN WITNESS WHEREOF Seller and Purchaser have caused this Bill of Sale to be
executed by their respective duly authorized representatives at [Time] [(EDT)]
on June 17, 2011.
 
COLGAN AIR, INC.


                       By:         ____________
                       Name:    ____________
  Title:
      ____________


 
14

--------------------------------------------------------------------------------

 
SCHEDULE 2
 




ACCEPTANCE CERTIFICATE
 
THIS ACCEPTANCE CERTIFICATE is delivered on the date set out below by WELLS
FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee (“Purchaser”) to COLGAN AIR, INC. (“Seller”) pursuant to
the Aircraft Sale Agreement dated June 17, 2011 between Purchaser and Seller
(the “Agreement”).  Capitalized terms used in this Certificate shall have the
meanings given to such terms in the Agreement.
 
Details of Acceptance
 
Purchaser hereby confirms to Seller that Purchaser has at [Time] [(EST)] on June
17, 2011 (the “Effective Time”) at __________________ accepted the following, in
accordance with the provisions of the Agreement:
 
(a)           Airframe
 
Aircraft Type:                                Bombardier DHC-8-402
 
Aircraft S/N:                                   4351
 
Registration Mark:                                 N351NG
 
(b)           Engines
 
Engine Type:                                        Pratt and Whitney Canada
Corp. PW150A
 
No. 1 S/N:                                    FA0775
 
No. 2 S/N:                                        FA0774
 
(c)           Propellers
 
Propeller Type:                                      Dowty Rotol R408/6-123-F/17
 
No. 1 S/N:                                        DAP 0767
 
No. 2 S/N:                                        DAP 0768
 
(d)           Landing Gears
 
N S/N:                                                     MA-0384
 
1 S/N:                                                      MA-0731
 
2 S/N:                                                      MA-0729
 

 
15

--------------------------------------------------------------------------------

 
SCHEDULE 2
 


 
(e)           APU
 
One (1) installed Hamilton/Sundstrand auxiliary power unit
 
S/N:                      SP-E104892
 
(f)           Aircraft Manuals
 
As per list attached to this Acceptance Certificate as Attachment 1.
 
(g)           Loose Equipment
 
As per list attached to this Acceptance Certificate as Attachment 2.
 
IN WITNESS WHEREOF, Purchaser has, by its duly authorized representative,
executed this Acceptance Certificate on the date specified in paragraph 1 above.
 


 
WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION,
not in its individual capacity, but solely as owner trustee






 
 
        By:          

 
Name:   

 
Title:     




 
16

--------------------------------------------------------------------------------

 

Attachment 1 – ***





 
17

--------------------------------------------------------------------------------

 

Attachment 2 – ***





 
18

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
